Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 04, 2016

The Court of Appeals hereby passes the following order:

A16A0674. CANDIDA SUMMERLIN v. THE STATE.

      Candida Summerlin filed this direct appeal from the trial court’s order denying
her motion for summary judgment. We dismissed the appeal because the record did
not contain a timely motion for new trial. Summerlin has filed a motion for
reconsideration from this ruling, asserting that she filed a timely motion for new trial,
but used the incorrect lower court case number. Summerlin attached documents
showing that the trial court granted her motion to transfer the pleading to the correct
case number. But the pleading was not, in fact, included in the record transmitted to
this Court.1
      Accordingly, Summerlin’s motion for reconsideration is hereby GRANTED,
and our prior dismissal order is VACATED. The appeal is REINSTATED and
REMANDED to the trial court for completion of the record. Upon completion, the
clerk is directed to transmit the complete record to this Court for re-docketing of the
appeal. Summerlin need not file a second notice of appeal.




      1
       We are unable to assume jurisdiction based upon the documents submitted by
Summerlin as an attachment to a pleading cannot be used in lieu of the record. See
Williams v. Morgan, 262 Ga. App. 848 (1) (586 SE2d 740) (2003).
Court of Appeals of the State of Georgia
                                     02/04/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.